UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1326


In Re:   DAVID WATTLETON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:05-ct-00052-H)


Submitted:   July 22, 2013                       Decided:   July 31, 2013


Before SHEDD and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Wattleton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Earl Wattleton petitions for a writ of mandamus

seeking an order directing the district court to “return any

monies taken from petitioner’s institutional inmate trust fund

account      and   cease      taking    money     via     the     consent        form.”     We

conclude that Wattleton is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.           Kerr     v.    United    States

Dist.     Court,       426    U.S.     394,   402     (1976);         United      States    v.

Moussaoui,       333    F.3d    509,    516-17       (4th    Cir.     2003).        Further,

mandamus     relief      is    available      only    when      the    petitioner     has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                             Moreover, mandamus

may not be used as a substitute for appeal.                                In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by Wattleton is not available by way

of mandamus.           Accordingly, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented        in    the    materials

before    this     court      and    argument     would     not     aid    the    decisional

process.

                                                                           PETITION DENIED




                                              2